Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Itoh et al. disclose: two or more multiple aperture devices (fig.5 items 510 & 520) placed in series between an x-ray source and a subject (para. [0068] teaches using a gantry, in a gantry the patient is placed between the source and the detector) wherein each of the multiple aperture devices have a design and each of the multiple aperture devices are configured to have motion relative to others of the multiple aperture devices (para. [0063]); wherein the design and the motion of the multiple aperture devices are predetermined to generate a predetermined fluence pattern or the motion of the multiple aperture devices is determined on-the-fly to generate the fluence pattern (para. [0071], [0076]-[0079]): and determining the design of each of the multiple aperture devices to achieve the predetermined fluence pattern (para. [0069]), control and actuation of relative motion between the two or more multiple aperture devices wherein control and actuation comprises determining a spacing and position of the multiple aperture devices with respect to one another and with respect to a beam to be shaped in order to generate the predetermined fluence pattern (para. [0071]-[0072]). Morton discloses: a non-transitory computer readable medium programmed for control and actuation of relative motion between the two or more multiple aperture devices (fig.13 shows processor 13 for controlling the actuator that moves the collimator, para. [0106]). The prior arts fail to teach, disclose, suggest or make obvious: each of the multiple aperture devices comprise a plurality of bars having variable widths and spacings.
Regarding independent claim 10, the claims contains the same substantive limitations as claim 1, the claim is therefore allowed on the same basis.
Claims 2-9, 11-20 are allowed on the same basis as independent claim 1 & 10 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri between 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/
Examiner, Art Unit 2884